DETAILED ACTION
The Amendment filed on May 10th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Brian N. Young on May 20th, 2021. During the telephone conference, Mr. Young has agreed and authorized the Examiner to amend claims 1, 3, 8, 10, 15 & 17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 3, 8, 10, 15 & 17 as following:
Claim 1: (Currently Amended) A method for sending packets to a destination node, the method comprising:
generating, from a payload of a first packet, and in response to a determination that the first packet exceeds a maximum transmission unit (MTU) size that defines a 
forming a plurality of packets from the plurality of encrypted packet segments, wherein each packet in the plurality of packets includes one of the encrypted packet segments, a respective encryption header for the one of the encrypted packet segments, and a respective authentication value that is used to verify the one of the encrypted packet segments, wherein each packet in the plurality of packets is less than or equal to the MTU size;
sending the plurality of packets to the destination node;
receiving an indication that one of the plurality of packets was not received by the destination node; and
sending a second packet including the encrypted segment that was not received in the one of the plurality of the packets to the destination node, wherein encrypted segments other than one or more encrypted segments that were not received are not resent to the destination node.

Claim 3: (Currently Amended) A method for forming a plurality of packets from a first packet, the method comprising:
calculating a maximum segment size based on a maximum transmission unit (MTU) size that defines a maximum size for sending packets from a source node to a destination node; 

generating, from a payload of the first packet, and in response to a determination that the first packet exceeds the maximum transmission unit size, a plurality of encrypted packet segments, a respective encryption header for each encrypted packet segment, and a respective authentication value for each encrypted packet segment; and
forming the plurality of packets from the plurality of encrypted packet segments, wherein each packet in the plurality of packets includes one of the encrypted packet segments, a respective encryption header for the one of the encrypted packet segments, and a respective authentication value that is used to verify the one of the encrypted packet segments, wherein each packet in the plurality of packets is less than or equal to the MTU size.

Claim 8: (Currently Amended) A non-transitory computer-readable storage medium containing instructions for sending packets to a destination node, wherein the instructions, 
generating, from a payload of a first packet, and in response to a determination that the first packet exceeds a maximum transmission unit (MTU) size that defines a maximum size for sending packets from a source node to the destination node, a plurality of encrypted packet segments, a respective encryption header for each encrypted packet segment, and a respective authentication value for each encrypted packet segment; 

sending the plurality of packets to the destination node;
receiving an indication that one of the plurality of packets was not received by the destination node; and
sending a second packet including the encrypted segment that was not received in the one of the plurality of the packets to the destination node, wherein encrypted segments other than one or more encrypted segments that were not received are not resent to the destination node.

Claim 10: (Currently Amended) A non-transitory computer-readable storage medium containing instructions for forming a plurality of packets from a first packet, wherein, the instructions, when executed, control a computer system to be operable for:
calculating a maximum segment size based on a maximum transmission unit (MTU) size that defines a maximum size for sending packets from a source node to a destination node; 
calculating a size of an encrypted segment based on the maximum segment size, a size of an encryption header for the encrypted segment, and a size of an authentication value for the encrypted segment;

forming the plurality of packets from the plurality of encrypted packet segments, wherein each packet in the plurality of packets includes one of the encrypted packet segments, a respective encryption header for the one of the encrypted packet segments, and a respective authentication value that is used to verify the one of the encrypted packet segments, wherein each packet in the plurality of packets is less than or equal to the MTU size.

Claim 15: (Currently Amended) An apparatus for sending packets to a destination, the apparatus comprising:
one or more computer processors; and
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be operable for:
generating, from a payload of a first packet, and in response to a determination that the first packet exceeds a maximum transmission unit (MTU) size that defines a maximum size for sending packets from a source node to the destination node, a plurality of encrypted packet segments, a respective encryption header for each encrypted packet segment, and a respective authentication value for each encrypted packet segment; 
forming a plurality of packets from the plurality of encrypted packet segments, wherein each packet in the plurality of packets includes one of the encrypted packet 
sending the plurality of packets to the destination node;
receiving an indication that one of the plurality of packets was not received by the destination node; and
sending a second packet including the encrypted segment that was not received in the one of the plurality of the packets to the destination node, wherein encrypted segments other than one or more encrypted segments that were not received are not resent to the destination node.

Claim 17: (Currently Amended) An apparatus for forming a plurality of packets from a first packet, the apparatus comprising:
one or more computer processors; and
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be operable for:
calculating a maximum segment size based on a maximum transmission unit (MTU) size that defines a maximum size for sending packets from a source node to a destination node; 
calculating a size of an encrypted segment based on the maximum segment size, a size of an encryption header for the encrypted segment, and a size of an authentication value for the encrypted segment;

forming the plurality of packets from the plurality of encrypted packet segments, wherein each packet in the plurality of packets includes one of the encrypted packet segments, a respective encryption header for the one of the encrypted packet segments, and a respective authentication value that is used to verify the one of the encrypted packet segments, wherein each packet in the plurality of packets is less than or equal to the MTU size.

Examiner’s Statement of reason for Allowance
Claims 2, 9 and 16 were canceled. Claims 1, 3-8, 10-15 and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a system, method and storage medium for direct access to object state in a shared logsegmentation of encrypted segments in overlay networks. The closest prior arts, as previously recited, Tewari (U.S. Pub. Number 2016/0127520), Tachibana (U.S. Pub. Number 2007/0223472) and Petry (U.S. Pub. Number 2013/0329557) are also generally direct to various aspects for partitioning data sets for transmission on multiple physical links, sending and receiving data through a network and tunnel acceleration for wireless access points. However, none of Tewari, Tachibana and Petry teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 3, 8, 10, 15 and 17. For example, none of the cited prior arts “generating, from a payload of a first packet, and in response to a determination that the first packet exceeds a maximum transmission unit (MTU) size that defines a maximum size for sending packets from a source node to the destination node, a plurality of encrypted packet segments, a respective encryption header for each encrypted packet segment, and a respective authentication value for each encrypted packet segment; forming a plurality of packets from the plurality of encrypted packet segments, wherein each packet in the plurality of packets includes one of the encrypted packet segments, a respective encryption header for the one of the encrypted packet segments, and a respective authentication value that is used to verify the one of the encrypted packet segments, wherein each packet in the plurality of packets is less than or equal to the MTU size; sending the plurality of packets to the destination node; receiving an indication that one of the plurality of packets was not received by the destination node; and sending a second packet including the encrypted segment that was not received in the one of the plurality of the packets to the destination node, wherein encrypted segments other than one or more encrypted segments that were not received are not resent to the destination node.” Therefore, the claims are allowable over the cited prior arts.
Claims 6-7, 4-5, 22-23, 13-14, 11-12, 24-25, 20-21, 18-19 & 26-27 are allowed because of their dependence from independent claims 1, 3, 8, 10, 15 & 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436